September 6, 2012




                                  JUDGMENT

                  The Fourteenth Court of Appeals
   ROY PIPKIN EXECUTOR OF THE ESTATE ON BEHALF OF BAYON SHEA
                         PIPKIN, Appellant

NO. 14-11-00755-CV                         V.

                           KROGER TEXAS LP, Appellee
                        ________________________________

        This cause, an appeal from the judgment in favor of appellee, Kroger Texas LP,
signed, June 15, 2011, was heard on the transcript of the record. We have inspected the
record and find error in the judgment. We therefore order the judgment of the court
below REVERSED and REMAND the cause for proceedings in accordance with the
court's opinion.

       We further order that all costs incurred by reason of this appeal be paid by
appellee, Kroger Texas LP. We further order this decision certified below for
observance.